Exhibit 10.7

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

This Amendment No. 2 to Employment Agreement dated October 11, 2006 (“Amendment
No. 2”), by and between Solo Cup Investment Corporation, a Delaware corporation
(the “Company”), Solo Cup Operating Corporation, a Delaware corporation
(successor by merger to Solo Cup Company, an Illinois corporation) (“Solo Cup
Company”), and Jan Stern Reed (the “Executive”).

WHEREAS, the Executive, the Company and Solo Cup Company, previously entered
into an employment agreement dated as of November 30, 2004 and Amendment No. 1
to Employment Agreement dated July 26, 2006 (collectively, the “Employment
Agreement”);

WHEREAS, pursuant to Section 8.8 of the Employment Agreement, the Employment
Agreement may be amended by written instrument executed by the Company and the
Executive; and

WHEREAS, the Company and the Executive have determined that the Employment
Agreement should be amended as provided below.

NOW, THEREFORE, in consideration of the foregoing and other valuable
consideration, the sufficiency of which is hereby acknowledged, the Company and
the Executive agree that, effective as of the date first set forth above:

1. Section 3.2 of the Employment Agreement is amended to substitute “the third
anniversary of the Agreement Date” with “April 14, 2008.”

2. Section 4.2 (a) (2) is amended to substitute “the greater of (A) the amount
of Salary that would have been paid over the remainder of the then current
Agreement Term or (B) one and one-half times Salary” with “two and one-half
times Salary.”

3. Section 5.1 is amended and restated in its entirety to read as follows:

Stockholder Approval. Notwithstanding anything in this Agreement to the
contrary, the amount of any payments and benefits that are made or provided with
respect to termination of Executive’s employment on or after a Change of
Control, solely to the extent that such payments would be in excess of the
amount that could be paid or provided by the Company without loss of the tax
deduction for such payments under section 280 G of the Code, shall be subject to
shareholder approval requirements of section 280G(b)(5)(B) of the Code;
provided, however, this Section 5.1 will not apply if the Company is not
eligible for the shareholder exemption under section 280G(b)(5)(A) of the Code
at the time of the Change of



--------------------------------------------------------------------------------

Control. The Company agrees to use its reasonable efforts to obtain the approval
of its stockholders in accordance with the aforementioned shareholder approval
requirements.

4. Except as modified by the foregoing, the Employment Agreement shall continue
in full force and effect in accordance with its terms. All references to the
Employment Agreement from and after the date hereof shall be deemed to include
the Employment Agreement, Amendment No. 1 dated July 26, 2006 and this Amendment
No. 2.

5. This Amendment No. 2 shall not be altered, amended or modified except by
written instrument executed by the Company and Executive.

6. This Amendment No. 2 and the Employment Agreement as amended hereby, contain
the entire understanding of the Company and Executive with respect to its
subject matter and supersede all prior agreements and understandings (including
verbal agreements) between Executive and the Company and/or its affiliates
regarding the terms and conditions of Executive’s employment with the Company
and/or its affiliates.

7. Sections 8.10, 8.11 and 8.12 of the Employment Agreement are incorporated
herein by reference mutatis mutandis.

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Company have executed this Amendment No. 2 as of the date first set forth above.

 

SOLO CUP INVESTMENT CORPORATION

By:  

/S/    ROBERT M. KORZENSKI

Title:

 

CEO and President

SOLO CUP COMPANY

By:  

/S/    ROBERT M. KORZENSKI

Title:

 

CEO and President

 

/S/    JAN STERN REED

 

Jan Stern Reed

 

2